Citation Nr: 0946982	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  03-10 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation (to include 
entitlement to a total disability rating based on individual 
unemployability (TDIU)) for traumatic arthritis of the right 
(dominant) shoulder, currently evaluated at 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran had active duty for training from April 1961 to 
October 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied a claim for a disability rating in 
excess of 30 percent for service-connected traumatic 
arthritis of the right (dominant) shoulder.  

In February 2005, the Board remanded the claim for increased 
rating for additional development.  When the matter was 
returned, the Board denied the claim for a disability rating 
in excess of 30 percent for service-connected traumatic 
arthritis of the right (dominant) shoulder, as well as 
several other claims.  See June 2007 decision.  The Veteran 
appealed the denial to the Court of Appeals for Veterans 
Claims (Court).  A Joint Motion was subsequently filed, which 
requested the Court to vacate the Board's June 2007 decision 
as to the increased rating issue.  The Court issued an Order 
in September 2008, which vacated the June 2007 Board 
decision.

The issue of entitlement to an increased rating was remanded 
by the Board in March 2009.  The actions directed by the 
Board have been accomplished and the matter returned to the 
Board for appellate review.  

In a September 2008 VA Form 21-4138, the Veteran reported 
that his physical disability has left him very depressed.  
Although it is unclear whether the Veteran intended to file a 
claim for service connection for depression on a secondary 
basis, review of the claims folder does not reveal that the 
RO has addressed this issue.  As such, it is REFERRED to the 
RO for appropriate action.  

For the reasons to be discussed more fully below, the issue 
of entitlement to a TDIU is addressed in the REMAND portion 
of the decision below and is REMANDED to the Department of 
Veterans Affairs Regional Office.  Please note this appeal 
has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right shoulder is not manifested by 
limitation of motion to 25 degrees from the side.  

2.  The medical evidence of record establishes a diagnosis of 
mild non-localizable right ulnar neuropathy by EMG/NCS; the 
Board resolves all reasonable doubt in the Veteran's favor by 
finding that this neurological impairment is the result of 
his service-connected traumatic arthritis of the right 
shoulder.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected traumatic arthritis of the right (dominant) 
shoulder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201 (2009).  

2.  The criteria for a separate 10 percent evaluation, and 
not higher, for service-connected mild non-localizable right 
ulnar neuropathy have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, DC 8516 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  The evidence in this 
case, however, does not support the assignment of staged 
ratings.  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2009).

Service connection for traumatic arthritis of the right 
shoulder (major) was granted pursuant to 38 C.F.R. § 4.71a, 
DCs 5203-5201 with a 20 percent evaluation effective 
September 28, 1979.  See January 1980 rating decision.  The 
current 30 percent evaluation was assigned pursuant to only 
DC 5201, effective July 22, 1997.  See March 1998 rating 
decision.  

The Veteran filed a claim for increased rating that was 
received at the RO in June 2000.  He contends that he is 
entitled to a rating in excess of 30 percent because the 
condition of his right shoulder is more severe.  The Veteran 
also reports decreased range of motion, increased pain due to 
arthritis, and problems sleeping due to pain.  He also 
indicates that he is unable to participate in sports, hunt or 
work outside in his yard and reports that he has difficulty 
hugging.  See June 2000 statement in support of claim; May 
2002 VA Form 21-4138; October 2003 VA Form 21-4138; September 
2008 VA Form 21-4138.  

Only one rating in excess of 30 percent is provided under DC 
5201, namely a 40 percent evaluation for limitation of motion 
of the major arm to 25 degrees from the side.  Normal range 
of motion for the shoulder is zero to 180 degrees of forward 
elevation (flexion) and shoulder abduction, with 90 degrees 
representing shoulder level, and zero to 90 degrees of 
external and internal rotation.  See 38 C.F.R. § 4.71a, Plate 
I (2009).  The Board notes that if 90 degrees represents 
shoulder level, midway between the side and shoulder level 
would equate to 45 degrees of forward flexion and abduction.  

The Veteran was seen in December 1999 with complaint of right 
shoulder pain.  Examination revealed decreased range of 
motion due to pain, especially placing hand behind head and 
forward flexion.  There was 90 degrees of abduction.  See 
nurse practitioner note.  In June 2000, the Veteran was 
followed-up on right shoulder pain and had full range of 
motion without crepitus or tenderness.  The examiner also 
noted good strength and indicated that supraspinatus and 
infraspinatus muscle x-rays showed surgical changes.  See 
orthopedic MD note.  Later that same month, the Veteran was 
unable to place his right hand behind his head due to pain 
and refused range of motion testing due to pain.  See nurse 
practitioner note.  

The Veteran underwent a VA compensation and pension (C&P) 
joints examination in August 2000, at which time he reported 
excruciating pain in his right shoulder at a level eight to 
ten on a scale of one to ten, with stiffness of the right 
neck.  He denied swelling, heat or redness but reported that 
he was unable to use his right arm due to the right shoulder 
disability.  The Veteran reported that he had been followed 
in the orthopedic clinic and used Celebrex for shoulder pain.  
He indicated that pain was constant, but that cold or wet 
weather seemed to make his symptoms worse.  Alleviating 
factors were Celebrex and a heating pad.  Physical 
examination revealed passive range of motion of the right 
shoulder as follows: forward flexion to 90 degrees; extension 
to 30 degrees; internal and external rotation to 45 degrees; 
abduction to 45 degrees; and adduction to 30 degrees.  The 
examiner noted that the Veteran winced in pain at the degrees 
noted above.  Active range of motion was as follows: forward 
flexion and extension to approximately 10 degrees; abduction 
to 20 to 30 degrees; and adduction to 10 degrees.  No 
internal or external rotation was reported.  On testing 
strength against resistance, the Veteran had 4/5 on flexion, 
extension, internal and external rotation, abduction and 
adduction.  The examiner indicated that the Veteran appeared 
to be guarding and not fully cooperating on the examination.  
The examiner reported that there was minimal, if any, 
additional limitation during flareups, and no edema, 
effusion, instability, redness or heat, though the Veteran 
did seem to be guarding on examination.  There was no 
ankylosis present.  The examiner reported that AP, lateral 
and axillary right shoulder x-rays dated in June 2000 
contained an impression of status post resection distal third 
of the right clavicle; otherwise unremarkable study.  The 
Veteran was diagnosed with status post resection distal third 
of the right clavicle.  The examiner again reiterated that 
the Veteran did not seem to be fully cooperating.  

In May 2002, active range of motion was reported to be 
moderately limited in the right shoulder.  See PMRS general 
consult results note.  In June 2003, the right shoulder 
exhibited tenderness with palpation with limited movement.  
See Austin MD OPC follow-up note.  His shoulder was again 
noted to have moderately decreased range of motion with 
diffuse tenderness the following month.  See July 2003 
rheumatology consult results note.  An August 2003 
rheumatology clinic note reports that the Veteran reported 
some improvement since the last visit due to cortisone 
injections, but he still exhibited moderately decreased range 
of motion in the right shoulder and an inability to put forth 
a full effort due to pain.  The examiner also noted crepitus 
on range of motion with diffuse tenderness.  In November 
2003, physical examination revealed diffuse, localized 
tenderness in the trapezius area with decreased range of 
motion.  See rheumatology clinic note.  In February 2004, the 
Veteran's right shoulder revealed moderately decreased range 
of motion with diffuse tenderness.  The right trapezius was 
positive for diffuse muscle spasm with tenderness.  See id.  

The Veteran underwent another VA C&P joints examination in 
March 2004, at which time he reported residual pain, 
stiffness and limited range of motion.  He indicated that he 
was taking medication and used liniment.  The Veteran 
reported chronic, moderate to severe pain in his right 
shoulder on a daily basis for the duration of each day.  
Precipitating factors included trying to raise his arm.  An 
alleviating factor was massage.  The Veteran reported 
significant limitation of motion and significant functional 
impairment that had been progressive.  He denied any episode 
of dislocation or recurrent subluxation.  Physical 
examination revealed forward flexion and abduction from zero 
to 45 out of 180 degrees and external and internal rotation 
from zero to 80 out of 90 degrees.  The examiner noted that 
the right shoulder was painful on extremes of range of motion 
and also reported that there was slight atrophy of the right 
shoulder girdle.  No additional limitations were noted with 
repetitive movement during the physical examination as 
related to pain, fatigue, incoordination, weakness or lack of 
endurance.  There was no heat, redness, swelling or acute 
tenderness and no ankylosis.  X-rays of the right shoulder 
taken in May 2003 were reported to show post-surgical change.  
The Veteran was diagnosed with traumatic arthritis, right 
acromioclavicular joint, status post resection of distal 
right clavicle with residuals.  

In April 2004, the Veteran reported daily right shoulder pain 
of eight/ten even at rest.  He indicated a difficulty lying 
on his side to sleep and reported that he must sleep on his 
stomach.  Active range of motion of the right shoulder 
revealed flexion and abduction to 80 degrees and internal and 
external rotation to 85 degrees.  Passive range of motion of 
the right shoulder revealed flexion and abduction to 110 
degrees and internal and external rotation to 85 degrees.  
See PMRS patient education and/or assessment consult results 
note.  In June 2004, range of motion of the right shoulder 
was reported to be moderately decreased with diffuse 
tenderness and trapezius muscle spasm.  See rheumatology 
clinic note.  The Veteran was unable to adduct due to 
tenderness with palpation in October 2004.  See Austin MD OPC 
follow-up note.  The following month, range of motion was 
reported as normal but the right trapezius area was positive 
for localized swelling and tenderness.  The impression was 
right trapezius tendinitis with degenerative joint disease of 
the right shoulder, symptomatic.  See November 2004 
rheumatology clinic note.  

A January 2005 rheumatology clinic note reveals that the 
Veteran received a local cortisone injection to his right 
shoulder in November and was inquiring about another 
injection due to a recent worsening of symptoms.  Physical 
examination revealed diffuse muscle spasm with tenderness on 
the right side parascapular and trapezius areas.  The right 
shoulder range of motion was moderately decreased and 
positive for crepitus.  In September 2005, the Veteran was 
unable to abduct his right shoulder due to tenderness with 
palpation.  See MD note.  A September 2005 rheumatology 
consult reveals a moderate decrease in the range of motion in 
all directions and diffuse tenderness at the trapezius all 
around the shoulder area.  There was no muscle atrophy noted.  
The assessment included evidence of a frozen shoulder.  

The Veteran was referred to physical therapy in November 2005 
for right shoulder adhesive capsulitis.  It was noted that he 
was previously non-compliant with physical therapy program.  
The Veteran was unwilling to demonstrate any range of motion 
with his right shoulder and reported that it would "get 
stuck" and he would be unable to lower his arm.  He was 
treated with moist heat for 20 minutes followed by gentle 
passive range of motion.  He tolerated ranging to 90 degrees 
in flexion and abduction.  See PMRS PT brief narrative 
consult results note.  In a later November 2005 note, it was 
noted that the Veteran returned to physical therapy, at which 
time he reported his right shoulder was feeling better after 
the initial treatment.  The Veteran was treated once again 
with moist heat to the right shoulder for 20 minutes, 
followed by passive range of motion, during which he 
tolerated ranging to 135 degrees abduction and 90 degrees 
flexion.  See PMRS PT note.  

Physical therapy was continued in December 2005 and several 
range of motion findings were reported for the right shoulder 
following moist heat treatment.  On two occasions, abduction 
was to 135 degrees and flexion was to 90 degrees, on three 
occasions, abduction was to 90 degrees and flexion was to 135 
degrees, and on one occasion, flexion was to 90 degrees and 
abduction was to 80 degrees.  The Veteran was discharged from 
physical therapy in January 2006.  See PMRS PT notes.  

In February 2006, the Veteran's right shoulder range of 
motion was noted to be decreased moderately with diffuse 
tenderness all around the shoulder as well as the trapezius 
area.  See rheumatology clinic note.  He was assessed with 
frozen shoulder that same month.  See OPC ambulatory care 
note.  In March 2006, the Veteran was unable to abduct his 
right shoulder due to tenderness with palpation.  See MD 
note.  Physical examination in April 2006 revealed active 
flexion from zero to 70 degrees before he started having pain 
in his neck area.  Passively, it was increased to about 
approximately 90 degrees before the examination was stopped 
due to neck pain.  Adduction was from zero to 70 degrees with 
neck pain, increased passively to approximately 90 degrees 
with increased neck pain.  The Veteran was unable to reach 
behind his head because of neck pain and also behind his back 
on the right side.  Supraspinatus strength was assessed on 
the right side at 5/5.  The Veteran then received a steroid 
injection to his right shoulder, after which range of motion 
remained about the same and the Veteran continued to 
experience neck pain.  See orthopedic clinic consult results 
note.  

The Veteran underwent a VA C&P examination in August 2006, at 
which time his claims folder and electronic records were 
reviewed.  He reported pain in his right shoulder extending 
into the right side of the neck and down to the arm in the 
wrist, which he described as constant and at a level eight on 
a scale of one to ten.  He also complained of numbness and 
tingling in his right hand and fingers.  The Veteran 
indicated that the pain was worse at night but denied flare-
ups, though it increased when he moved his right shoulder.  
He reported that he was on medication for pain and had 
undergone physical therapy.  The examiner indicated that 
there were no episodes of dislocation or recurrent 
subluxation and no constitutional symptoms of inflammatory 
arthritis.  Physical examination revealed a well-healed 
surgical scar on the top of the right shoulder, which 
measured about three centimeters long and two millimeters in 
breath.  The examiner reported tenderness on the top of the 
right shoulder and positive empty can sign.  Range of motion 
of the right shoulder was forward flexion of 110/180, 
abduction of 40/180, internal rotation of 50/90 and external 
rotation of 40/90.  Range of motion was not painful, but the 
Veteran did get pain and stiffness at the end of the range of 
motion, particularly in abduction.  Repeated and registered 
motion was 10 degree reduction in abduction.  There was no 
edema, instability or weakness.  The Veteran was diagnosed 
with right shoulder impingement syndrome.  

The Veteran returned to the orthopedic clinic in October 2006 
with complaint of right shoulder pain, at which time he 
reported that injections helped with relief lasting about 
three months.  Active flexion was to 70-80 degrees before 
pain in the neck area began.  Passive flexion was to 90 
degrees but was stopped secondary to neck pain.  The Veteran 
was unable to reach behind his head or back because of neck 
pain.  Following the injection, the right shoulder was still 
limited with very minimal improvement in range of motion.  

In March 2007, it was noted that the Veteran had received two 
steroid injections with the last one lasting about five 
months.  Flexion of the right shoulder was to 110 degrees, 
abduction was to 90 degrees, and supraspinatus strength was 
3/5 with pain.  The infra/subscapularis was weak, internal 
and external rotation was to 45 degrees, the Veteran was 
unable to place his hand behind his head, and scarf sign was 
positive.  After the injection, the Veteran could passively 
increase range of motion and decrease pain.  See orthopedic 
clinic note.  In April 2007, the Veteran was unable to abduct 
well due to pain but he reported he was able to elevate after 
injection.  His shoulder exhibited tenderness with palpation.  
See MD note.  

In August 2007, the Veteran returned for cortisone injection, 
which was noted to help for about three months.  Examination 
revealed passive range of motion of 90 degrees abduction and 
forward flexion and 70 degrees of internal rotation.  The 
assessment was frozen shoulders.  See orthopedic clinic note.  
In September 2007, the Veteran reported that right shoulder 
pain was still present intermittently, but injection helped.  
He was unable to abduct well due to pain and there was 
tenderness on palpation.  See MD note.  The same was observed 
in February 2008 and September 2008.  See id.  

The Veteran underwent another VA C&P joints examination in 
June 2009, at which time his claims folder was reviewed.  The 
examiner noted that discussion of neurological manifestations 
associated with traumatic arthritis of the right shoulder had 
been requested.  The Veteran reported pain at a level eight 
out of ten without subluxation or dislocation.  There was no 
swelling, but tenderness of the right shoulder was noted.  
The Veteran reported treatment in the form of medication, 
which he indicated provided only mild relief.  He indicated 
that right shoulder flare-ups occurred with any repetitive 
activities and overhead activities.  There were no 
constitutional symptoms of inflammatory arthritis.  Physical 
examination revealed forward flexion and abduction to 140 
degrees and external and internal rotation to 30 degrees, 
with end range pain in all directions.  Tenderness in the 
superior aspect of the shoulder as well as in the posterior 
aspect with post-surgical muscle atrophy was noted.  The 
examiner also reported guarding of movement and sensory 
disturbance in both the median and ulnar nerves in the right 
hand without muscle atrophy in the hand.  There was no 
ankylosis.  The examiner reported continued pain with 
repetitive use times three in the right shoulder without any 
change in range of motion.  The Veteran was diagnosed with 
right shoulder traumatic arthritis status post acromioplasty 
and excision of the distal end of the clavicle.  The examiner 
reported that the neurological involvement because of this 
could not be differentiated from cervical spine degenerative 
disc disease, which the Veteran had with myslomalacia and 
foraminal stenosis.  The right median and ulnar distribution 
could not be differentiated due to cervical spine 
degenerative disc disease and right shoulder plexopathy.  
Further delineation would be speculative.  

The evidence of record does not support the assignment of a 
rating in excess of 30 percent for the Veteran's right 
shoulder disability at any time during the appellate period.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board 
acknowledges that during the August 2000 VA examination, 
active flexion was limited to 10 degrees and active abduction 
was limited to 20 to 30 degrees.  The examiner specifically 
reported at that time, however, that the Veteran appeared to 
be guarding and not fully cooperating on the examination.  
The Board also acknowledges that on several occasions, the 
Veteran was unable to place his right hand behind his head 
due to pain and that he was unable to abduct well due to 
pain.  See VA treatment records.  When taking the medical 
evidence as a whole into consideration, however, the Veteran 
has flexion ranging from 45 degrees at worst to 140 degrees 
at best, and abduction ranging from 40 degrees at worst to 
140 degrees at best.  See VA C&P examination reports dated 
March 2004, August 2006 and June 2009.  Moreover, examiners 
often qualified his limitation of motion as moderate during 
range of motion testing.  See VA treatment records.  Based on 
the foregoing, the Board finds that the medical evidence does 
not more nearly approximate the criteria for a 40 percent 
evaluation under DC 5201, as there is no evidence the 
Veteran's right shoulder manifests limitation of motion to 25 
degrees from the side.  

The Board has considered whether an increased rating is 
warranted for the Veteran's right shoulder on the basis of 
functional impairment and pain.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  During the August 2000 VA examination, the examiner 
reported that there was minimal, if any, additional 
limitation during flareups, though the Veteran did seem to be 
guarding on examination.  No additional limitations were 
noted with repetitive movement during the physical 
examination as related to pain, fatigue, incoordination, 
weakness or lack of endurance at the time of the March 2004 
VA examination.  During the August 2006 VA examination, 
though range of motion was not painful, the examiner did 
report that the Veteran had pain and stiffness at the end of 
the range of motion, particularly in abduction.  The examiner 
further reported that repeated and registered motion was 10 
degree reduction in abduction without instability or 
weakness.  Lastly, at the time of the June 2009 VA 
examination, the examiner reported continued pain with 
repetitive use times three in the right shoulder without any 
change in range of motion.  

While the Board acknowledges that a 10 degree reduction in 
abduction was noted with repeated motion at the time of the 
August 2006 VA examination, this reduction results in 30 
degrees of abduction (40 degrees minus 10 degrees), which is 
five degrees more than the 25 degrees needed to support a 40 
percent evaluation under DC 5201.  Based on this finding, and 
taking into consideration the reports made at the time of the 
other VA examinations, the Board does not find that a rating 
in excess of 30 percent is warranted for the Veteran's right 
shoulder disability under 38 C.F.R. §§ 4.40 and 4.45 pursuant 
to the guidelines set forth in DeLuca.  

The Board has also considered whether an increased rating is 
warranted under the other diagnostic criteria pertinent to 
the shoulder and arm.  The remaining diagnostic codes, 
however, are not applicable to the Veteran's right shoulder 
disability, as there is no evidence of ankylosis of the 
scapulohumeral articulation (DC 5200) (despite several 
references to "frozen shoulder") or impairment of the 
humerus (to include malunion of the humerus, recurrent 
dislocation of the humerus at the scapulohumeral joint, or 
fibrous union, nonunion, or loss of head of the humerus) (DC 
5202).  See VA treatment notes; VA C&P examination reports; 
imaging reports dated June 1999, June 2000, June 2002 (two), 
May 2003, October 2004, September 2005, March 2006, and 
October 2006; magnetic resonance imaging (MRI) reports dated 
December 2004 and January 2005.  The Board notes that DC 5203 
does not provide a rating in excess of 30 percent for the 
major joint.  

The preponderance of the evidence is against the claim for an 
increased rating for the Veteran's service-connected 
traumatic arthritis of the right shoulder at any time during 
the appellate period.  As such, the benefit-of-reasonable 
doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009). 

The Board has also considered whether a separate rating is 
warranted for the scar associated with the Veteran's service-
connected right shoulder disability.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).  At the time of the August 2006 VA C&P 
examination, a well-healed surgical scar was noted on the top 
of the Veteran's right shoulder, which measured about three 
centimeters long and two millimeters in breath.  No other 
references to a scar were made on any other medical records.  
These findings do not support the assignment of a separate 
rating for the Veteran's scar as it is not deep and does not 
cause limited motion in an area that exceeds six square 
inches (39 square cm); is not deep and nonlinear in an area 
of at least six square inches (39 square cm) but less than 12 
square inches (77 square cm); is not superficial without 
causing limited motion or superficial and nonlinear in an 
area of 144 square inches (929 square cm) or greater; is not 
superficial and unstable or painful on examination; and there 
is no evidence to suggest that it limits the Veteran's right 
shoulder function.  See 38 C.F.R. § 4.119, DCs 7801-7805 
(2009); 73 F.R. 54708 (Sep. 23, 2008). 

Lastly, the Board has considered whether a separate rating is 
warranted for any neurological impairment.  On this matter, 
the Board specifically requested the VA examiner who 
conducted the June 2009 examination to discuss whether or not 
there any neurological manifestations associated with the 
service-connected traumatic arthritis of the right shoulder.  
The VA examiner reported that there was sensory disturbance 
in both the median and ulnar nerves in the right hand without 
muscle atrophy in the hand, but further reported that the 
neurological involvement because of the Veteran's right 
shoulder disability could not be differentiated from cervical 
spine degenerative disc disease, which the Veteran has with 
myslomalacia and foraminal stenosis.  The examiner concluded 
that the right median and ulnar distribution could not be 
differentiated due to cervical spine degenerative disc 
disease and right shoulder plexopathy and that further 
delineation would be speculative.  

The Veteran is service-connected for degenerative disc 
disease of the cervical spine with arthralgia of the right 
elbow and wrist.  See November 2006 rating decision.  Review 
of a November 2008 addendum to an October 2008 neurology 
clinic note reveals that EMG/NCS showed bilateral median 
neuropathy at the wrist (carpal tunnel syndrome), mild to 
moderate on the right and mild on the left, and mild non-
localizable right ulnar neuropathy.  

It appears that the RO has already acknowledged the 
neurological impairment manifested in the Veteran's right 
wrist, referred to as arthralgia by the RO and diagnosed by 
EMG/NCS as median neuropathy at the wrist/carpal tunnel 
syndrome.  It further appears that this neurological 
manifestation has been service-connected in conjunction with 
the Veteran's service-connected cervical spine disorder.  See 
id.  
There is no indication, however, that the right ulnar 
neuropathy reported in the November 2008 neurology clinic 
note addendum has been acknowledged by the RO.  In light of 
the medical evidence establishing a diagnosis of mild non-
localizable right ulnar neuropathy by EMG/NCS and the VA 
examiner's conclusion that the sensory disturbance in the 
right hand ulnar nerve could not be differentiated between 
his service-connected cervical spine and right shoulder 
disabilities, the Board resolves all reasonable doubt in the 
Veteran's favor by finding that the right ulnar neuropathy is 
the result of his service-connected right shoulder 
disability.  See 38 C.F.R. § 3.102 (2009).  As such, a 
separate 10 percent rating is warranted for this neurological 
impairment pursuant to 38 C.F.R. § 4.124a, DC 8516 (2009).  A 
rating in excess of 10 percent is not warranted as the right 
ulnar neuropathy has not been described as anything more than 
mild.  


II.	Extraschedular consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms exhibited by the Veteran's right shoulder 
disability, namely pain, limited motion, crepitus and 
tenderness with palpation, are contemplated by the rating 
criteria (i.e., 38 C.F.R. §4.71a, DC 5201), which reasonably 
describes the Veteran's disability.  Therefore, referral for 
consideration of an extraschedular rating is not warranted.  


III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was advised of the evidence necessary to 
substantiate his claim and of his and VA's respective duties 
in obtaining evidence by means of letters dated in March 
2001, June and October 2002, February and July 2005, January 
2006, and May 2009.  The Board finds that any pre-
adjudicatory § 5103(a) notice error is non-prejudicial in 
light of the post-adjudicatory notice and opportunity 
provided to develop the case during the extensive appellate 
proceedings.  The claim was readjudicated in a September 2009 
SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Accordingly, 
the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been 
met, as the Veteran's VA and private treatment records, to 
include records from the Social Security Administration 
(SSA), have been associated with the claims folder.  He was 
also afforded several appropriate VA examinations in 
connection with his claim.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

A rating in excess of 30 percent for traumatic arthritis of 
the right (dominant) shoulder is denied.  

A separate 10 percent evaluation, but not higher, for mild 
non-localizable right ulnar neuropathy is granted, subject to 
the regulations governing the payment of monetary benefits.  




REMAND

Unfortunately, a remand is required in regards to the issue 
of entitlement to a TDIU.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  

In a recent case, the Court held that if a claimant or the 
record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then the issue of whether a total rating 
based on individual unemployability (TDIU) as a result of 
that disability is warranted becomes part of the claim for an 
increased rating.  See Rice v. Shinseki, No. 06-1445 (U.S. 
Vet. App. May 6, 2009).  

The Veteran has reported that his disability has put a damper 
on his living wage and subsistence in the workforce and that 
he has not been gainfully employed since 1985.  See August 
2005 VA Form 21-4138 and August 2005 statement in support of 
claim.  Review of the claims folder, however, does not reveal 
that the RO has addressed the issue of entitlement to a TDIU.  
Since entitlement to a TDIU is part of the Veteran's 
increased rating claim, the proper remedy here is for the 
Board to remand, rather than refer, the TDIU component of the 
increased rating issue to the RO for proper development and 
adjudication.  Rice, 22 Vet. App. at 453-54 (2009).  

The RO must send the Veteran a letter that complies with 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009), regarding his 
claim for entitlement to a TDIU.  

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such 
disability, it must be rated at 60 percent or more; if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2009).  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2009), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Because 
the Veteran is unemployed and claims that he is unemployed, 
in part, due to his service-connected right shoulder 
disability, VA must obtain a medical opinion to determine 
whether it is at least as likely as not that his service-
connected disabilities (to include traumatic arthritis of the 
right (dominant) shoulder, degenerative disc disease of the 
cervical spine with arthralgia of the right elbow and wrist, 
and mild non-localizable right ulnar neuropathy) render him 
unable to secure or follow a substantially gainful 
occupation.  Such an opinion is necessary to adjudicate this 
claim, and is also important given the grant of a separate 10 
percent evaluation for mild non-localizable right ulnar 
neuropathy.  Recent VA treatment records should also be 
obtained.

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Inform the Veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate a claim 
for entitlement to a TDIU; (2) the 
information and evidence that VA will seek 
to obtain on his behalf; and (3) the 
information or evidence that he is 
expected to provide.  

2.  Obtain the Veteran's treatment 
records from the Central Texas VA 
Healthcare System, dated since April 
2009.

3.  Schedule the Veteran for a VA 
examination to determine what overall 
effect, if any, his service-connected 
disabilities (traumatic arthritis of the 
right (dominant) shoulder, degenerative 
disc disease of the cervical spine with 
arthralgia of the right elbow and wrist, 
and/or mild non-localizable right ulnar 
neuropathy) have on his ability to obtain 
and retain employment; that is, whether 
they would preclude an average person 
from obtaining, or retaining, 
substantially gainful employment.  
Consideration may be given to the 
Veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his 
age or to the impairment caused by 
nonservice-connected disabilities.

In particular, describe what types of 
employment activities would be limited 
because of the Veteran's service-
connected disabilities and whether any 
limitation on employment is likely to be 
permanent.

A rationale for any opinion expressed 
should be provided.

4.  Thereafter, readjudicate the 
Veteran's claim for entitlement to a 
TDIU.  If the decision is adverse to the 
Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity for response 
thereto.  Thereafter, the case should be 
returned to this Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


